The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2015

                                     No. 04-14-00814-CR

                                   Jacob Randall SONGER,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                    From the County Court at Law, Kendall County, Texas
                                Trial Court No. 13-272-CR
                         Honorable Bill R. Palmer, Judge Presiding


                                        ORDER
        On January 5, 2015, appellant filed a Motion to Extend Time to File Appellant’s Brief.
Although a reporter’s record was filed on December 11, 2014, because the clerk’s record was not
yet filed, appellant’s January 5 motion for an extension of time was premature. On February 2,
2015, the clerk’s record was filed in this court; therefore, appellant’s brief is now due.

       We grant appellant’s request to file his brief on March 10, 2015.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court